Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )    No. 08-05-00042-CV
)
IN THE INTEREST OF C.B.B., A CHILD        )                             Appeal from
)
)     380th District Court
)
)  of Collin County, Texas
)
)    (TC# 380-53792-03)

MEMORANDUM OPINION

            The Court abated this appeal on August 24, 2005 for further proceedings in accordance with
the mediated settlement agreement.  The appeal is hereby reinstated.  Finding that the Appellant has
failed to prosecute the appeal and has failed to comply with a notice from the clerk requiring a
response, we dismiss the appeal pursuant to Tex.R.App.P. 42.3.
FACTS
            On August 24, 2005, the Court granted Appellant’s motion and abated the appeal for further
proceedings in accordance with a mediated settlement agreement.  The order abated the appeal for
sixty days and required the parties to notify the Court at the end of the sixty day period regarding the
status of the case.  Following the expiration of that sixty day period, the Clerk’s Office has attempted
to contact Appellant’s counsel in an attempt to learn the status of the case, but counsel has not
responded.  On March 7, 2006, the Clerk wrote a letter to Appellant’s counsel again requesting that
he provide information about the case’s status no later than March 17, 2006, but no reply has been
received.  On April 5, 2005, the Clerk notified Appellant’s counsel by letter that the Court intended
to reinstate the appeal, and upon reinstatement, to dismiss the appeal pursuant to Rule 42.3 for want
of prosecution and for failure to comply with a notice from the clerk requiring a response, unless
Appellant, within ten days from the date of the notice, showed grounds for continuing the appeal. 
Once again, Appellant has not responded to our inquiry.  We see no purpose that would be served
by declining to dismiss the appeal at this stage of the proceedings.  Pursuant to Rule 42.3(b) and
42.3(c), the appeal is dismissed.

August 31, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.